Title: From James Madison to William Charles Coles Claiborne, 14 February 1807
From: Madison, James
To: Claiborne, William Charles Coles



Sir.
Dept. of State, Feb. 14th. 1807.

Since my letter of the 9th. of June last, claims have been preferred on the part of the corporation of New Orleans for paving the Streets before the public property, which being looked upon less in the light of a tax imposed, than as an expense incurred, for the improvement of the property, which ought to be reimbursed, you are authorised to make an arrangement with the corporation, whereby they may receive payment out of the rents of the property as they accrue; a course which it is understood will prove satisfactory to them.  I am &c. 

James Madison.

